Citation Nr: 1631492	
Decision Date: 08/08/16    Archive Date: 08/12/16

DOCKET NO.  08-06 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease/arthritis of multiple joints.

2.  Entitlement to service connection for numbness of the right hip, leg, and foot, to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from August 1978 to January 1992, including service in the Southwest Asia Theater of Operations during the Persian Gulf War from February 1991 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) originally on appeal from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This case has previously been before the Board on several occasions.  Most recently, in February 2014, the Board determined that new and material evidence had been received regarding the claim of entitlement service connection for degenerative joint disease of various joints and remanded the underlying service connection claim, as well as the claim to reopen service connection for numbness in the right hip, leg and foot, for further development.  The case has now been returned to the Board for additional appellate consideration.  Although the Veteran did perfect an appeal as to other issues, they have either been adjudicated or otherwise resolved such that only the degenerative joint disease and right lower extremity numbness remains in appellate status.

Regarding the petition to reopen service connection for numbness in the right hip, leg and foot, subsequent to the last final denied of the claim in an April 2002 rating decision, 38 C.F.R. § 3.317 underwent a revision in September 2010.  As this change in regulation creates a new basis of entitlement, new and material evidence is not required to reopen the Veteran's previously denied service connection claim. See Spencer v. Brown, 4 Vet. App. 283 (1993), aff'd 17 F.3d 368 (Fed Cir. 1994).

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is still required regarding the right lower extremity numbness claim.  Accordingly, this claim is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran currently has degenerative joint disease of bilateral hands, arthritis of the bilateral knees, degenerative arthritis of the bilateral ankles, and arthritis and hallux valgus of the bilateral feet that is a result of his active service.


CONCLUSION OF LAW

The criteria for an award of service connection for degenerative joint disease of bilateral hands, arthritis of the bilateral knees, degenerative arthritis of the bilateral ankles, and arthritis and hallux valgus of the bilateral feet are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Veteran has contended, in pertinent part, that he developed recurrent pain of multiple joints during his active service that was ultimately diagnosed as degenerative joint disease/arthritis. 

The Board notes that competent medical evidence is of record that confirms he has degenerative joint disease/arthritis of multiple joints.  For example, a November 2014 VA examination, and a subsequent October 2015 medical opinion from another VA clinician, reflects he has degenerative joint disease of bilateral hands, arthritis of the bilateral knees, degenerative arthritis of the bilateral ankles, and arthritis and hallux valgus of the bilateral feet.

The Board also notes that while the Veteran's service treatment records do not reflect he was diagnosed with degenerative joint disease/arthritis while on active duty, it does reflect he was treated for complaints of various joints.  For example, he was treated for complaints regarding his left foot and left index finger in April 1979.  He was also treated for complaints regarding the left knee in April 1981 and September 1984.  Other service treatment records note treatment for a sprained ankle, although the exact date is difficult to read.

The Board further notes that the Veteran is competent, as a lay person, to describe symptoms of recurrent pain of various joints.  Moreover, the post-service medical records are consistent with such complaints.  Therefore, the Board finds his account of recurrent symptomatology since service to be credible.

Despite the foregoing, the Board observes that degenerative joint disease/arthritis is an internal condition, generally not subject to lay observation.  As such, competent medical evidence is generally required to diagnose and determine the etiology of such disability.  Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

The Board observes that there are competent medical opinions which both support and refute the Veteran's claim.  Specifically, the November 2014 VA examiner provides an opinion linking the etiology of the Veteran's degenerative joint disease of bilateral hands, arthritis of the bilateral knees, degenerative arthritis of the bilateral ankles, and arthritis and hallux valgus of the bilateral feet to service; while the October 2015 VA examiner provides an opinion against such a finding.

In this case, the Board finds nothing in the record to doubt the qualification of the November 2014 VA examiner and the October 2015 VA clinician to render a competent medical opinion.  Both indicated familiarity with the Veteran's medical history from review of his VA claims folder, and neither expressed their opinions in speculative or equivocal language.  The Board acknowledges that the January 2015 VA examiner stated the November 2014 VA examiner provided insufficient rationale in support of the positive opinion.  However, the Board finds that the rationale provided by the November 2014 VA examiner, although brief, to be adequate.  In pertinent part, the examiner noted that military records showed the Veteran had joint pain during service, that he continued to have the same complaint with limited range of motion noted on exam, and that diagnostic studies revealed degenerative joint disease "which justifies his complaint."  The rationale provided by the October 2015 VA medical opinion appears to focus on the fact that arthritis was not actually diagnosed during service.  

In view of the foregoing, it appears the November 2014 VA examiner's rationale was based upon the Veteran's account of recurrent symptomatology since service, while the October 2015 VA clinician appears to have discounted the Veteran's account.  As stated above, the Board has already found the Veteran's account to be credible.  Moreover, a showing of continuity of symptomatology after service can be a basis for service connection if the disability is one that is listed in 38 C.F.R. 
§ 3.309(a), and arthritis is one of the designated disabilities.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For these reasons, to include resolving all reasonable doubt in favor of the Veteran, the Board finds the competent and credible evidence of record reflects it is at least as likely as not the Veteran's currently has degenerative joint disease of bilateral hands, arthritis of the bilateral knees, degenerative arthritis of the bilateral ankles, and arthritis and hallux valgus of the bilateral feet as a result of his active service.  Therefore, service connection is warranted.

In making this determination, the Board is cognizant the Veteran has also been diagnosed with degenerative arthritis of the lumbar spine.  However, in prior actions to include the February 2014 remand, the Board found this to be an inextricably intertwined issue and directed that it be adjudicated on remand, but explicitly found that this issue was not on appeal.  In the February 2014 remand the Board stated that "[t]he issue is not on appeal unless there is a [Notice of Disagreement] and a substantive appeal as to the issue."  (Emphasis in original).  The issue was subsequently denied by a November 2015 rating decision, and the record available for review does not reflect the Veteran has initiated an appeal as to that decision.  Consequently, the Board does not have jurisdiction to address this issue.



ORDER

Service connection for degenerative joint disease of bilateral hands, arthritis of the bilateral knees, degenerative arthritis of the bilateral ankles, and arthritis and hallux valgus of the bilateral feet is granted.


REMAND

In this case, the Veteran has contended that he developed recurrent numbness of the right hip, leg, and foot as a result of shot of medication he received in the right lower extremity during his active service.  He has also indicated that service connection is warranted for the numbness as an undiagnosed illness.

In this case, the nature and etiology of the Veteran's purported numbness of the right lower extremity is not clear from the evidence of record.  For example, a May 1994 medical certificate noted his complaints of right hip and leg numbness since getting shots in service, with an assessment of "Persian Gulf Syndrome."  Subsequent records from February and June 1995 noted similar complaints, but contain an assessment of macrocytosis.  Thereafter, a September 1995 VA general medical examination found that the Veteran's right leg numb feeling, episodic in nature, was probably episodic compression neuropathy.  There is also evidence that indicates such complaints may be due to the degenerative joint disease/arthritis, for which the Board has determined service connection is warranted, and/or the degenerative arthritis of the lumbar spine, for which service connection was denied by the November 2015 rating decision.  

The Board further notes that more recent treatment records do not appear to contain such complaints, and his neurologic system was generally found to be grossly normal.  In addition, the November 2014 VA examination found no impairment of the lower extremities on muscle strength testing, reflex exam, or sensory exam.  Moreover, the examiner found no evidence of radiculopathy or other neurologic disability.  

In view of the foregoing, the Board finds that a VA examination is necessary to clarify the nature of the Veteran's complaints of right lower extremity numbness, to include whether the complaints are due to an undiagnosed illness or a medically unexplained chronic multisystem illness.  Any outstanding treatment records should also be secured.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records for the Veteran.

2.  With any necessary assistance from the Veteran, obtain all outstanding private treatment records of the Veteran's right lower extremity numbness.

3.  Then schedule a VA examination to clarify the nature and etiology of his purported numbness of the right hip, leg, and foot.  The claims folder should be made available to the examiner for review before the examination.

The examiner is requested to provide a response to the following:

(a) Please state whether the Veteran's symptoms of right lower extremity numbness are attributable to a known clinical diagnosis.  If the Veteran does not now have, but previously had any such condition, when did that condition resolve?

(b) Is the Veteran's disability pattern of right lower extremity numbness consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis? 

(c) If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern is either a diagnosable chronic multi-symptom illness with a partially explained etiology ((c)(2) above), or a disease with a clear and specific etiology and diagnosis ((c)(3) above), then please provide an expert opinion as to whether it is related to a presumed environmental exposures experienced by the Veteran during service in Southwest Asia.

(d) Is it at least as likely as not (50 percent or greater probability) that any diagnosed disability manifested by right lower extremity numbness had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including environmental exposures during service in Southwest Asia during the Persian Gulf War and/or the Veteran's account of symptoms originating with a shot of medication to the right lower extremity?

(e) If not directly related to service on the basis of questions (b)-(d), is it at least as likely as not that any diagnosed disability manifested by right lower extremity numbness proximately due to any service-connected disabilities? 

(f) If not caused by any service-connected disabilities, is it at least as likely as not that any diagnosed disability manifested by right lower extremity numbness been aggravated (permanently worsened beyond the natural progress of the disease) by any service-connected disabilities?  

In answering all questions (a) to (f), please articulate the reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

4.  Then readjudicate the issue on appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


